Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 1 of 19




                 EXHIBIT F
         Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 2 of 19
                                                THE LAST TA ETA AUTO LIMA TALLINNA LINN
                                                                            US 20180278627A1
( 19 ) United States
(12 ) Patent Application Publication ( 10) Pub . No.: US 2018 /0278627 A1
     GOUTAL                                                            (43) Pub . Date:                     Sep . 27, 2018
(54 ) DETECTION OF EMAIL SPOOFING AND                          (57 )                    ABSTRACT
      SPEAR PHISHING ATTACKS                                   A computer-implemented method of detecting an email
(71) Applicant: Vade Secure Technology Inc., San               spoofing and spear phishing attack may comprise generating
                                                               a contact model of a sender of emails ; determining, by a
                Francisco , CA (US )                           hardware processor, a statistical dispersion of the generated
(72 ) Inventor: Sebastien GOUTAL , San Francisco ,             contact model that is indicative of a spread of a distribution
                    CA (US)                                    of data in the generated model and receiving , over a com
                                                               puter network , an email from the sender. If the determined
(21) Appl. No.: 15 /466 ,588                                   statistical dispersion is lower than a dispersion threshold , the
                                                               received email may be evaluated in the processor against a
                                                               plurality of conditions associated with email spoofing and
(22 ) Filed :       Mar. 22 , 2017                             spear phishing attacks, using the generated contactmodel, to
                                                               generate a features vector that is constituted of a plurality of
                   Publication Classification                  binary values and a plurality of dispersion values between 0
                                                               and 1, and using at least the generated features vector to
(51) Int. Cl.                                                  classify with a supervised learning algorithm the received
     H04L 29/06                 ( 2006 .01)                    email as a likely legitimate email or as a likely malicious
(52 ) U .S . CI.                                               email spear phishing attack ; and notifying a recipient of the
       CPC ...... H04L 63/ 1416 (2013.01); H04L 63 /1433       email when the received email is classified as a likely
                                                  (2013 .01)   malicious email spear phishing attack .


                                                               112 CLOUD IMPLEMENTATION 110

                                                      102




                             116 GATEWAY IMPLEMENTATION 118


                                MAIL
                              TRANSFER
                               AGENT
                                                   EMAIL
                                                SPOOFING &
                                                   SPEAR
                                                 PHISHING
                                                PROTECTION
                                                   LAYER
                                                               08 MAIL
                                                                TRANSFER
                                                                 AGENT
                                                                                        EMAIL
                                                                                      SPOOFING &
                                                                                        SPEAR
                                                                                       PHISHING
                                                                                      PROTECTION
                                                                                        LAYER
                                                                                        (ESPL )




                                                                                       CENTRALIZED
                                                                                       ESPL SERVICE
                                                                                                      108




                                                   ( ESPL)       106




                                                               60
                                                                       CLOUD IMPLEMENTATION
                                                                                         EMAIL
                                                                                      SPOOFING &
                                                      104         MAIL                  SPEAR
                                                                TRANSFER               PHISHING
                                                                 AGENT                PROTECTION
                                                                                        LAYER
                                                                                        ( ESPL )
      Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 3 of 19


Patent Application Publication      Sep . 27, 2018 Sheet 1 of 8                                                                                                                                           US 2018 /0278627 A1


                                            .. .. .. .. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .




                                                                    112 CLOUD IMPLEMENTATION 110
                                                                                                                                                                                                                 EMAIL
                                     102                                                                                                                                                           SPOOFING &
                                                                                      MAIL                                                                                                                         SPEAR
                                                                              TRANSFER                                                                                                                    PHISHING
                                                                                     AGENT                                                                                                        PROTECTION
                                                                                                                                                                                                                    LAYER
                                                                                                                                                                                                                   ( ESPL )




          116 GATEWAY IMPLEMENTATION 114                                                                                                                                                                                                                        108

                                  EMAIL
                             SPOOFING &
             MAIL                 SPEAR                                                                                                                                                                     CENTRALIZED
           TRANSFER              PHISHING                                                                                                                                                                   ESPL SERVICE
            AGENT            PROTECTION
                                  LAYER
                                  (ESPL)
                                                                                  106




                                            00
                                                                   120 CLOUD IMPLEMENTATION 118
                                                                                                                                                                                                                   EMAIL
                                                                                                                                                                                                   SPOOFING &
                                     104                                       MAIL                                                                                                                              SPEAR
                                                                             TRANSFER                                                                                                              PHISHING
                                                                              AGENT                                                                                                               PROTECTION
                                                                                                                                                                                                     LAYER
                                                                                                                                                                                                                   ( ESPL )




                                            FIG . 1
      Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 4 of 19


Patent Application Publication             Sep . 27, 2018 Sheet 2 of 8                         US 2018 /0278627 A1




               PROCESSING
                              204
                                                DATA 2016
                                                DATA
                                                             206
                                                                           202
                                                                          202

                                           CONTACT MODELS
                                                                                    FIG . 2A
                                                                            UPDATE SVM                        108
                                                                                 MODEL
                PROCESS
                 EMAIL                       SVM MODEL
                                                                             218
                                                                                               CENTRALIZED
                                    214                                                        ESPL SERVICE

                  208
                                              FP , TP , FN                REPORT
                                                                          FP , FN , TP
                                                                                                    -
                                                                                                    -
               CATEGORIZE                                                   220
                 EMAIL
                        210                                                                      -
                                     216


                                                                                 -----
                                                       UPDATE
                                                        CODE             -




                1 CZ
                                                                                         218




                  -
                 FEATURES
                  VECTOR


                   218
                                               SVM
                                            CLASSIFIER



                                             SVM MODEL             214
                                                                         PROBABILITY THAT RECEIVED
                                                                             EMAIL IS MALICIOUS



                                                                                               FIG . 2B
      Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 5 of 19


Patent Application Publication                    Sep . 27, 2018 Sheet 3 of 8                        US 2018 /0278627 A1



                                                                                     B31
                                       [NO ]                     PRIORITY                             START
                                                                     EMAIL ?
                                                  B33
                                                                                  [YES ]
                            USE SPF, DKIM OR              (YES] SPF, DKIM OR            B32
                                 DMARC                            DMARC
                END
                            TO TAKE DECISION                     AVAILABLE
                                                                                   [NO ]
                                                              EXTRACT EMAIL
                                                              ADDRESS FROM
                CREATE MODEL B36
                 FOR CONTACT
                                                              " FROM ” HEADER
                                                                                    B35
                                                                                                     FIG . 3
                SET STATUS OF
                                                [NO ]            CONTACT
                                                               HAVE MODELY
                  MODEL TO
                  LEARNING                                                      [YES]
                                            [LEARNING ]         STATUS OF           B42
                                                                 MODEL ?
                      ENOUGH         B37                                  [PROTECTION ]
                  EMAILS &                                                           B43
        [NO ]     SUFFICIENT
                TIME SPENT TO                                  CLASSIFY EMAIL                       [MALICIOUS EMAIL )
                  BUILD THE
                   MODEL ?                                     B44             GITIMATE       B45
                                                              EMAIL                   [ RECIPIENT
                        [YES ]   [RECIPIENT REPORTS                      RAISE ALERT REFUTES
                 COMPUTE B38MALICIOUS EMAIL ) MOVE EMAIL TO                   TO         ALERT )
              DISPERSION OF                             INBOX
                  MODEL
                                        B49                               RECIPIENT
                                                                     [RECIPIENT
        DISPERSION > DISPERSION         REPORT      B46     [ ELSE ) CONFIRMS ALERT) B47          B48
        DISPERSION Th DISPERSION  Th |   FALSE
                  B39         B40
                                       NEGATIVE UPDATE MODEL               REPORT          UPDATE
             SET          SET           DELETE      WITH EMAIL               TRUE          MODEL
          MODEL         MODEL MALICIOUS                                    POSITIVE         WITH
           STATUS       STATUS           EMAIL                              DELETE          EMAIL
             ??           TO                                             MALICIOUS         REPORT
           DEACTI           PROTEC                                                             EMAIL             FALSE
            VATED              TION                                                                             POSITIVE
                                                                                                                 MOVE
                                      B41
                                                                                                                 EMAIL
                MOVE EMAIL TO                                                                                      TO
                                                                                                                 INBOX
                       INBOX

                        O      END                                    END
      Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 6 of 19


Patent Application Publication                                                                                           Sep . 27, 2018 Sheet 4 of 8                                                                                                                 US 2018 /0278627 A1




                       Hype                                     HABIB                                                KONTEKS30                                          ?????????       ?????????
                                                                                                                                                                                         ?        ????????          ??????????????????? ????????????????????????????? ????????????????? ?????? ?? ?????????????????? ???????????

                                                          KNOWN ADDRESS

        w
        *




                      ??? ??? ?? ?? ? ?
                                                     KNOWN
                                                XXXXXXXXXXXXXXX
                                                                  ADDRESS   Digo
                                                                              KNOWN CI
                                                                                           Volpaun S NMONNU di 538007 $ usn
                     ??????????? ? ??? ???????? ???????????????????????????????????????????????????????????????????????????????????????????????????????????????????????????? ?????????? ?????? ????????????? ????????????? ??????????????? ??????????
                                                                                           Dispersion of KNOWN 10 WXX
                                                                     XXXXXXXXXXXXXXXXXXX XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
                                                                                                                                AODRESS UST  :
                                                                                                                                         XXXXXXXXX
                                                                                                                                                                       De city associated to the IP address tsat has
                                                                                                                                                                                    n                 o                      suponecosASSO
                                                                                                                                                                                                                                                 KNOWN OLY ??????
                                          ??????????? ??? ?????????????????? ? ??? ??????????????????????????????????? ?????? ??? ??? ??? ?????? ???? ? ? ????? ? ? ? ? ??????? ????? ? ???????? ????????????????? ??? ???????????????????????????????????????? ??? ??? ??? ???? ???? ?
                                                                                                                                                                                                                                                                                                UST??????? .
                                                                                                                                                                                                                                                                                    ?????????????????????? ?????
                                                                                                                                                                                                                                                                                                                                   YE
        *w w                                     ????                             ??????????????????????????????????????????????
                                                                                    DA NAM                                                                    w                                wwwwwwwww
                                                                                                                                                                                                                                Dispersion of KNOWN
                                                                                                                                                                                                                 MEMUA USOd to compose the eya sim
                                                                                                                                                                                                                                                                                                    ON UST
                                                                                                                                                                                                                                                                          ?????????????????????????????????
                                                                                                                                                                                                                                                                                            ??????????



                                                                                                                                                                                                                          KNOWN MUA UST. MA W use




                                                                                                                                                              w
                                                                                                                                                                                                            Simplied name for the identification of the
                                                                                                                                                                                                                                                                       MUA
                                                                                                                                                                                                                               Examples
                                                                                                                                                                                                                  IPHONE
                                                                                                                                                                                                                   OSX A MAIS
                                                                                                                                                                                                                         . .
                                                                                     www
                                                                                                                                                                                           LINOX WONDERSINO
                                                                                                                                                                                    mmmmmmmmmmmmm
                        OISE     W                     ÁN SIM S?
                                                      wwww                                      w           wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww             Bilspersion of KNOWN MUA UST.
                         SIN                        KNOWN MUA _DISPLAY NAME                                                                                                         The display name extracted from the
                                                                                                                                                                        eader matches the display name of the

        *ww xw
                                                VYVYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYY

                                                          KNOWN MUA SIGNATURE                                                                                 w          identified MUA . SHE KNOWN MUA
                                                                                                                                                                                                wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww
                                                                                                                                                                        The signature extracted from the body
                                                                                                                                                                    matches the signature of the identified MUA ,
                                                                                                                                                                                  See KNOWN MUA .
                                                                                                                                                                                                                                                         awwwwwwwwwwwwwwwwwwwwwwww




           CLE              WW              W        LLLWWLLLWWWWWWWWWWWLLLLLLLLLLLLLLLLLLLLL                                                                          LL                L     LLLLLLLLLLLLLL                                                                           LLLLLLLLLLL

                                                   KNOWN MUA OEFAULT FONT                                                                                           We font extracted from the Text        part of
        *
                                                                                                                                                                      the body of the emailmatches the default
        *
                                                                                                                                                                           font of the sertled MUA S8
                                                                                                                                                                               .       khi    ?i
                                          KNOWN MUA CONTENT LAVOLO                                                                                                         The language tracted froin content
        *




                                                                   w

                                                                                                                                                                        Longuage leader matches the language of
                                                WWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWWW                                                                            W
                                                                                                                                                                          the entired MUA , SHE KNOWN MUK .
                                                                                                                                                                                    YYYYYYYYYYYYYYYYYYY YYYYYYYYYYYY


                                                                                                                                                                        The eman is a newly composed message te
                                                                                                                                                                          the man is neither a reply to a previous




                                                                                                                                                               W
                                                                                                                                                                                    message nor a forward of an existing                                                                                                           W
        *w x w w w
                                                                                                                                                                                                                           Mensagens
                                                                                                                                                                       in the case of a reply or a forward , the ernai
                                                                                                                                                                       can take attributes - such as the font and then
                                                                                                                                                                          fanguage of the existing message. See
        *




        *




        *
                                                                                                                                                                           KNOWN MUA DEFAULT FONT and
                                                                                                                                                                          KNOWN MUA CONTENT LANGUAGE.
           Wwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwww
                                                                                                                                                                                                                                                                                                                                   WXN120x
                                                                                                                                        FIG . 4A
      Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 7 of 19


Patent Application Publication                                                                                                            Sep . 27, 2018 Sheet 5 of 8                                                                                                               US 2018 /0278627 A1




                                                             Wwwwwwwwwwww                                                                                                                                                                WWW                                         .

                                                                             TEXT HIM PART                                                                                                             The email body has a text/ her part
                                                                                                                                                                                                      TEXT      bort in the body is required to

                         BIN
                                    TANZPRI                         TAAAALALA


                                                                           WHA 1P ADDRESS
                                                                                                            ** * * * * * * * * * ** * * * ** * ** * *
                                                                                                                                                                                   1724APR9                    extract the form See
                                                                                                                                                                                                          KNOWN MUA DEFAULT FONT.
                                                                                                                                                                                                               AMALE AMARAVA


                                                                                                                                                                                                     The foudress thathas arritiated by SMIP
                                                                                                                                                                                                                                                 4                        HA




        YAVILOSUutclks
                                                                                                                                                                                                   correction belongs to a web hosting provider
                                                                                                                                                                                                            (GoDaddy . OVH , 1& 1 . Web hosting


                                                                                                                                                                                                                                                                                                                                         W274MX1V0AFP
                                   VNPWYIAO
                                                                                                                                                                                                    providers are often abesed by fraudsters to
                                                                                                                                                                                                    send malicious emails such a spear phishing


                                                                                                                                                                                   P12A9348VRFXN
                           ????????? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ?C? ??? ?C?? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ? ??? ?????- mm-w_m_www_ m_w_?? ?ww?m_www_ www_w m_ _m_w_m_w???????m?w _m_ ?_ _

                                                                      DIFFERENT REPLY 0
                                                                                                                                                                                                           wo hosting provides P address can be
                                                                                                                                                                                                            identified in two different ways :
                                                                                                                                                                                                             Analyze and match de reverse DNS OF
                                                                                                                                                                                                              the lp addressmti a known pattern ,
                                                                                                                                                                                                             Match the ip address with or list of
                                                                                                                                                                                                            ranges that belong to the web hosting
                                                                                                                                                                                                                             provider,
                                                                                                                                                                                                            wwwC?? , w_ m_ ?? ?????_ _   w_ m_w? ?:

                                                                                                                                                                                                    The email address in the Reply- To header ( 10 )
                                                                                                                                                                                                                                                                tacks




                                                                                                                                                                                                                                                         ???? ?w?, " ? "             ????? ???????????




                                                                                                                                                                                                   does notmatch the email address in the from



                         SON
                                   PWYIN7                   DEEROCA
                                                            DIFFERENT RETURN PATH
                                                                                                                           *           ** *                  *            **
                                                                                                                                                                                   .27WM14VIE
                                                                                                                                                                                                     header in the case of a spear olishing the
                                                                                                                                                                                                     fraudster after set a different email address
                                                                                                                                                                                                   RII Reply -To haider : If the victim replies to the
                                                                                                                                                                                                    Smail then its reply will not go to the person
                                                                                                                                                                                                    * **             Whose email has been spoored ,
                                                                                                                                                                                                   Tee omal soorass in the decum
                                                                                                                                                                                                   (10 doesnotmatch the engl address in the
                                                                                                                                                                                                                                               wwwwww
                                                                                                                                                                                                                                                  .                                              .www.

                                                                                                                                                                                                                                                                                                                    eader
                                                                                                                                                                                                       Fram keader: The Return ; oth header
                                                                                                                                                                                                                                                                                                                                         w21 PA

                                                                                                                                                                                   WU1207V49
                                                                                                                                                                                                   contains the errsi address that will receive a
                                                                                                                                                                                                   bounce message ( 13 ] in the case of a delivery

                                   AWINVP714Y                                                                                                                                                      Issue ya veturinn header is meded to the
                                                                                                                                                                                                   received ernai by the MIA and the MTA uses
                                                                                                                                                                                                    Meral address of the MAIL FROM SMIR
                                                                                                                                                                                                   command (2 ). In the case of a spear olisining
                                                                                                                                                                                                    the fraudste otten sets
                                                                                                                                                                                                           the VAL FROM SMIP command that is
                                                                                                                                                                                                                                                                                                  address in

                                   ENVP7Y1IA                                                                                                                                                       offerent from the snail address in the front
                                                                                                                                                                                                       beader: 5 * Cosequence the small
                                                                                                                                                                                                     addresses in the Return - oth and from
                                                                                                                                                                                                                  .. . headers are different...
                                                                                                                                                                                                                 * ** **                              ** * **** *** ** * ** *                *    *        * * **   *
                                                                                                                                                                                                                                                                                                                                           PENV
                                                                                                                                                                                                                                                                                                                                           PE A
                                                                            SINGLE RECIPIENT                                                                                        V12471               ??EST Sexy SYS Age SEC
                                                                                                                                                                                                   recipient in C and Be headers. This recipient
                                                WwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwwWWWWWWWWWWWWWWW                                                                                                    is the main recipient In the case of a spear
                                                                                                                                                                                                    website whether it when the twowith the whole wwwwwwwwwwwho isthe whole lokale bit with a wholeWWW *                swishesthebest




                                                                                                                                                        FIG . 4B
      Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 8 of 19


Patent Application Publication                                                                                            Sep . 27, 2018 Sheet 6 of 8                                                                                                US 2018 /0278627 A1




         W                              XXXXXXXXXXXXXXX                                                                                                                   ?vvvv                                      vvvvvvvvvvvvvvvv wwwwwwwwwwwwwwwwwwwwwwwww   wwwww
         *

                                                                                                                                                                                         phishing attack ,it is common that only one
         *


                                                                                                                                                                               ww         person is targeted . f severalpersonswere
                                                                                                                                                                                        targeted, they would be in alert andmore
         *




         *
                               WWWWWWWWWWWWWWWWW
                                                 URGENCY IN SOBIECT
                                                                                                                                                                                              . yone to detect the scam ,
                                                                                                                                                                                         The email Subjectheader contains a keyword
                                                                                                                                                                                            What creates a sense of urgency : UTCAT,
                                                                                                                                                                                                                                                                          wAintag
         *


         *


         *




         *




         *




         *




         *
              w
                                                           ????????????????????????
                                                           SUSPICOUS TEXT                                                                                                       w       importante. A large number of spese phishing
                                                                                                                                                                                         attacscreate a sense of urgency so that the
                                                                                                                                                                                          victim actsi ntediately. See the CEO froud
                                                                                                                                                                                                                                       xarriple
                                                                                                                                                                                                                                   mmmmmmm

                                                                                                                                                                                               The email body contains suspicious topics:
                                                                                                                                                                                           Mire transfer disclosure ofsensitive and /or
                                                                                                                                                                                                                                                                          mhitn
                                                                                                                                                                                w
              77
              .
              297

         *
                                                                                                                                                                                              confidential data (contracts, internal
                                                                                                                                                                                            documents, bank accountnumbers , soola
              17
              9
              .
              7
         *



         *




         *

                                                                                                                                                                                            security numbers, W - 2 tax records list of
                                                                                                                                                                                                     logins or passwords . sisteminintim imiinimumintimin i
                    ???????????????????????????????????????????????????????????????????????????????????????????????????????????????????? ?????????????????????????????????????????????????????????????????????????????? ??????
                                                              EXTERNAL DATA                                                                                                              The email body contains at least one externa                                     A
         *
                                                                                                                                                                                         datoran email address, a telephone number,
         *
                                                                                                                                                                                                 an url or a dymore file attached .




              w W
         *




         *
                                                                                                                                                                                          It is important to note that the signature in
         *



                                                                                                                                                                                        the body is ignored as it may contain an erai
                                                                                                                                                                                                        address, telepivome mumbers and urls.
         *




         *




         *




         *




         *
                                                                                                                                                                                             A dynne file is a file thatmay contain
                                                                                                                                                                                              d?ynarric content that can be harmful
                                                                                                                                                                                           Examples of dynamite files are PE Flex (141,
                                                                                                                                                                                                                                                                          Animtao
         *




                                                                                                                                                                                          APK Hiles (15 ), PDF files, Microsoft Office files
                                                                                                                                                                                          Or HTML files . Such files will be ldentified by
         *




         *
                                                                                                                                                                                                       theirmedia type (16 )
         *




         *
                                                                                                                                                                                           In this case of a spear phishing attack, this
         *




                                                                                                                                                                                            esterol data can be the next step of the
         *




                                                                                                                                                                                          attack or the payload ::. phishing url that will
                                                                                                                                                                                            capture the victim credentials, a file that
         *




         *


             SITETAAN
                   T                                                                                                                         A           TA                                 TAMAAAAAAAAA                         muntains a malware      AAAAAAMMES




                                                                                                                                                     FIG . 4C
         Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 9 of 19


Patent Application Publication                                    Sep . 27, 2018 Sheet 7 of 8                                                          US 2018 /0278627 A1




                                                                                                                                           22222




                         VVMVYVYYYYYYYYYY
                                           Threat             TYYYYYYYYYYYYYYYYYYYYYYY
                                                                                                                              Features
                                                                                            YYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYYY


                                                                                                                 KNOWN IP ADDRESS
                          Features used to detect                                                              KNOWN IP ADDRESS DISP                                            ARA




     w
                              Email spoofing                                                                             KNOWN CITY
                                                                                                                      KNOWN CTY DISP
                                                                                                                      K?N 33
                                                                                    Prir
                                                                                    -
                                                                                    Pre
                                                                                    .
                                                                                    r                                KN / M Bia TP
                                                                                                           KNOWN MUA DISPLAY NAME
                                                                                                       KNOWN MUA SIGNATURE


         ??????????????????????????????????????????????



                            ?????? ????????
                                                          ?
                                                                                    1

                                                                                    *




                                                                                    *
                                                                                    1




                                                                                    *




                                                                                           TYY
                                                                                                      KNOWN MUA DEFAULT FONT
                                                                                                    KNOWN MUA CONTENT LANGUAGE
                                                                                                  wwwwwwwwwwwww
                                                                                                                        NEW MESSAGE
                                                                                                                       TEXT HIM PART
                                                                                                                      WHP IP ADDRESS
                                                                                                                                     ?????????? ????




                                                                                                                     DIFFERENT REPLY TO
                                                                                                                                                            ?      ?? * * * *
                                                                                                                                                                                HA
                               Spear phishing                                                                   DIFFERENT RETURN PATH


                                                                                                 ?????????????????
                                                                                                                       SINGLE RECPIENT
                                                                                                                     URGENCY IN SUBJECT
                                                                                                                       SUSPICOUS TEXT
                                                                                                                        EXTERNAL DATA
                                                                                                                                                                                uti
                                                                   FIG . 5
     Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 10 of 19


Patent Application Publication        Sep . 27, 2018 Sheet 8 of 8                     US 2018 /0278627 A1




                                                           nombreonge
                         my     www                                                                                -- - -


                         ww
       Donar
       DISPLAY           w
                                         MAIN
                                       MEMORY              ROM                         STORAGE
                                                                                        DEVICE




     KEYBOARD
                 621
                         w Ito I tend I love
                         .
                                                   604


                                                            BUS
                                                                              606




                          www

                 622      .




                          .
                                                                                                                  601            1
                          .




                          .
                                                  608
       CURSOR
      CONTROL
                          .



                                      COMM .
                                      DEVICE             PROCESSOR                          FIGS. 1, 2A ,
                                                                                  -                    2B, 3
                          .




                          www
                          www


                 623                                                  . ...   .       ... . . wwwwwwwwwwwwwwwwwwwwwwwwww   ...



                                                                              626
                                                            NETWORK



                                                FIG . 6
        Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 11 of 19


US 2018/0278627 A1                                                                                            Sep . 27 , 2018

      DETECTION OF EMAIL SPOOFING AND                              needed information . Furthermore , the attacker knows that
          SPEAR PHISHING ATTACKS                                    John Miller is at the RSA conference because this informa
                                                                   tion was posted on the company Twitter account.
                      BACKGROUND                                   [0020 ] As previously stated , spear phishing attack relies
[0001] Whereas phishing is now a threat that is well               on impersonation . In contrast , email spoofing is the creation
known by the Internet ecosystem and the security industry,         of email messages with a forged sender address in the From
a more advanced and pernicious threat has appeared                 header of the email . As surprising as it may sound , core
recently , and this threat is known as spear phishing.             email protocols do not provide a mechanism for authenti
[0002 ] Spear phishing has the following features:                 cation and thus allow the creation of email messages with a
   [0003 ] Spear phishing targets enterprises , and espe           forged sender address .
     cially small and medium - sized enterprises . The victim      [0021] To address this critical issue, the software industry
     targeted is someone who has access to sensitive infor         has developed technologies such as Sender Policy Frame
     mation , such as a C - level executive or an accountant.      work (SPF ) , DomainKeys Identified Mail (DKIM ) or more
   [0004 ] The attack is prepared meticulously . The               recently Domain -based Message Authentication, Reporting
     attacker performs a thorough study of the enterprise          and Conformance (DMARC ). However, even if the adoption
     and the victim , drawing from sources of information          of these technologies is increasing, a vast portion of the
     such as social media (LinkedIn , Facebook, Twitter . . .      email traffic is still not protected . The main reason for the
     ), corporate website , blogs and corporate media . Such       non -adoption of these technologies is due to the large
     sources are often a treasure trove of valuable informa        amount of work that is required to properly configure SPF,
     tion . The attacker will use this information to build an     DKIM and/ or DMARC , which typically depends of the
     attack that will make sense and appear legitimate to the      complexity of the email provider infrastructure . Moreover,
     victim .                                                      for even modestly complex environments, the cost of
   [0005 ] The email will be send to the victim by an              deploying these technologies may be considered to be
      allegedly trusted person . In the case of spear phishing,    prohibitive for the email provider. For example , Google ,
     there is always impersonation of a trusted person . A         AOL and Yahoo ! have successfully deployed these tech
      well-known kind of impersonation by email is called          nologies . However , other major email providers have not
      email spoofing                                               and may never do so . Consequently, an important number of
[ 0006 ] The payload of the spear phishing attack can be one       end users remain vulnerable to email spoofing.
of the following:
   [0007] A malicious file attached ; or                                 BRIEF DESCRIPTION OF THE DRAWINGS
    [0008 ] A malicious Uniform Resource Locator (url).
[0009 ] The text itself, designed to lead the victim to carry      [0022 ] FIG . 1 is a block diagram illustrating aspects of
out an action (wire transfer, sending of confidential docu         computer- implemented methods, devices and systems,
ments, etc .)                                                      according to one embodiment.
[0010 ] The spear phishing attack is unique and is tailored        [0023] FIG . 2A is a block diagram illustrating aspects of
specifically to the targeted enterprise and victim . A known       computer-implemented methods, devices and systems,
example of spear phishing is called CEO fraud . The CEO            according to one embodiment.
fraud is a business email scam in which the attacker spoofs        [0024 ] FIG . 2B is a block diagram illustrating aspects of
an email from the CEO of a company and tricks another              computer -implemented methods, devices and systems,
person of this company — typically the accountant — to per         according to one embodiment.
form an action that will benefit the fraudsters , such as wiring   [0025 ] FIG . 3 is a flowchart illustrating aspects of a
funds or disclosing sensitive information . The CEO fraud is       computer -implemented method according to one embodi
a typical example of a spear phishing attack where the attack      ment .
is prepared meticulously so that the victim believes that the       100261 FIG . 4A is a table illustrating aspects of computer
email originates from the CEO himself. For example, in the         implemented methods, devices and systems, according to
case of a wire transfer, the attacker will provide the moti
vation for the wire transfer. Here is an example :                 one embodiment.
   [0011] From : John Miller < john .miller @ company.             [0027] FIG . 4B is a table illustrating aspects of computer
     com >                                                         implemented methods, devices and systems, according to
   [0012 ] To : Jessica Lee < jessica .lee @ company.com >         one embodiment.
   [0013] Subject: Urgentmatter                                    [0028 ] FIG . 4C is a table illustrating aspects of computer
   [0014 ] Jessica ,                                               implemented methods, devices and systems, according to
   [0015 ] I just met one of our provider at the RSA               one embodiment.
      conference . They have a pending invoice from last year      [0029 ] FIG . 5 is a table illustrating aspects of computer
     that got lost. I have attached the invoice . Can you          implemented methods, devices and systems, according to
     initiate the wire transfer asap ? It is very important.       one embodiment .
   [0016 ] Thx                                                     [0030 ] FIG . 6 is a block diagram of a computing device
   [0017 ] John                                                    with which an embodiment may be practiced .
   [0018 ] Sent from my iPhone
10019 ] In this example , the attacker knows that John is the                   DETAILED DESCRIPTION
CEO and Jessica the accountant. He also knows the email
addresses of both . It is quite trivial for the attacker to find   [0031] Herein , computer - implemented methods, devices
this information , as the company website and social media         and systems are presented that will thwart spear phishing
websites such as LinkedIn provide much , if not all, of the        attacks and email spoofing. For ease of reference , such
         Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 12 of 19


US 2018/0278627 A1                                                                                             Sep . 27 , 2018

methods, devices and systems are collectively referred to           and the cloud implementation 104 may be configured to
herein by the acronym ESPL ( Email Spoofing & spear                 include an ESPL component 118 that communicates with a
phishing Protection Layer ).                                        MTA 120 .
                                                                    [0042 ] Each ESPL component 110 , 114 , 118 , depending
                          Definitions                               upon the implementation , may be configured to communi
[0032] Organization domain is the email domain of the               cate :
organization protected by ESPL technology .                            [0043] with its email server (also known as the MTA )
[ 0033] Contacts are email addresses that exchange priority                112 , 116 and 120, respectively ; and
emails with the organization domain . Contacts are consti             [0044 ] with a centralized ESPL service 108 in the cloud.
tuted of internal contacts and external contacts . Internal         [0045 ] FIG . 2A is a block diagram illustrating aspects of
contacts are email addresses that belong to the organization        computer -implemented methods, devices and systems,
domain . External contacts are email addresses that do not          according to one embodiment. It is useful at this juncture , to
belong to the organization domain .                                 set out a few definitions :
[0034 ] A priority email is an email that has been consid              [0046 ] True Positive ( TP ) : a malicious email that has
ered as legitimate by previous email filters and that has not            been classified as malicious by ESPL ;
been sent by an automated process. A typical example of                [0047 ] False Positive (FP ): a legitimate email that has
priority email is a person - to -person email. All other types of        been classified as malicious by ESPL ;
emails will be ignored : spam , advertisements , newsletters ,         [0048 ] True Negative ( TN ): a legitimate email that has
social networks notifications, electronic commerce notifica              been classified as legitimate by ESPL ; and
tions (such as invoices , booking or purchase confirmation ,           [0049 ] False Negative (FN ) : a malicious email that has
electronic tickets , parcel tracking). These may be processed            been classified as legitimate by ESPL .
using other, existing methods.                                      [0050] As shown in FIG . 2A , ESPL component 202 ( also
 00351 ESPL                                                         shown in FIG . 1 at 110 , 114 and 118 ) is configured , as shown
[ 00361 Both internal contacts and external contacts can be         previously, to communicate with the centralized ESPL ser
spoofed by a fraudster. ESPL ’s purpose includes protecting         vice 108 over a computer network that may include , for
internal contacts of the organization domain from spear             example , the Internet and / or other public or private net
phishing attacks that rely on the spoofing of an internal           works. The ESPL component 202 may be characterized ,
contact or external contact of the organization domain .            according to one embodiment, as comprising a processing
[0037 ] To achieve this purpose and according to one                portion 204 and a data portion 206 . The processing portion
embodiment, ESPL may build a model for every contact of             204 may comprise structure and functionality to process
the organization domain . This model may be built by ana            emails receive, generate and send emails , among other
lyzing inbound and outbound email traffic of the organiza           functionality ), as shown at 208 and to categorize email, as
tion domain . The period of timeduring which ESPL acquires          shown at 210 . The processing portion 204 , for example , may
data from email traffic to build a model of the contact is          be embodied in one or more processors ( an exemplar of
called learning phase . According to one embodiment, when           which is shown at 602 in FIG . 6 ) configured , according to
enough data is acquired to build the model of the contact;          computer - readable instructions, to carry out the functional
that is , when ESPL has enough data to detect an imperson           ity of FIG . 3 described hereunder and described throughout
ation of the contact , ESPL may switch from the learning            the remaining portion of the present disclosure . As shown at
phase to a protection phase .                                       210 , the processing portion 204 may also be configured to
[0038 ] Deployment                                                  classify received email, as described in detail herein . The
[0039] The enterprise email filtering described and shown           ESPL component 202 may also be configured to build ,
herein may be implemented , according to one embodiment,            maintain and update contact models 212 , SVM models 214
as an on - premise email filtering gateway and , according to       and to report FP, TP and FN emails 216 to the centralized
one embodiment, as an email filtering service in the execut         ESPL service 108 as shown at 220 . During the protection
ing on remote servers (i.e., the cloud ).                           phase , as shown in FIG . 2A , the centralized ESPL service
[ 0040 ] Both implementations include ESPL technology .             108 , as shown at 218 and 222, may also be configured to
Herein , the phrase ESPL component denotes each deploy              update the SVM model 214 and update the code that causes
ment of the ESPL technology. There are as many ESPL                 the processing portion 204 to categorize incoming email , as
components as there are several instances of the gateway            shown at 222 and as described herein below .
and cloud implementations .                                         [0051] Therefore , as shown in FIG . 2A , the centralized
 0041] FIG . 1 is a block diagram illustrating aspects of           ESPL service 108 , according to one embodiment, may be
computer - implemented methods, devices and systems,                configured to , among other tasks :
according to one embodiment. As shown therein , two cloud              10052 ] to collect FP, FN and TP from all ESPL compo
implementations 102, 104 and one gateway implementation                  nents to improve ESPL technology, as shown at 220 ;
106 may be coupled , over a computer network (not explic                 and
itly shown in FIG . 1, but present), to a centralized ESPL            [0053] to update the ESPL components 110 , 114 , 120
service 108 . Both the cloud implementations 102 , 104 and               ( Code update 222 , update SVM model as shown at
the gateway implementation 106 may be configured , accord                218 ).
ing to one embodiment, to include an ESPL component or              [0054 ] Processing of Inbound Email Traffic
layer and a Mail Transfer Agent (MTA ). Indeed , the cloud          [0055 ] The terms True Positive ( TP ), True Negative ( TN ),
implementation 102 may be configured to include ESPL                False Positive (FP) and False Negative (FN ) are widely used
component 110 that communicates with a MTA 112 , the                in binary classification problems. FN and FP may be
gateway implementation 114 may be configured to include             detected by ESPL according to one embodiment, through
an ESPL component 114 that communicates with a MTA 116              end -user feedback . According to one embodiment, FN , FP
         Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 13 of 19


US 2018 /0278627 A1                                                                                              Sep . 27, 2018

and TP are reported , as shown at 220 , to the centralized           several devices ( desktop computer, laptop , smartphone, tab
ESPL service 108 . They will be used to improve ESPL                 let . . . ). For each device , an email application , denoted
technology, and especially the classifier.                           herein as a Mail User Agent or MUA , may be used to
[0056 ] According to one embodiment, TN and FP may be                receive , read , compose and send emails. This person also
used to update the contact model. There are two significant          connects from different places. Some of these places can be
facts when the contact model is updated during the protec            recurrent (e.g., office , home) or nothabitually recurrent (e.g.,
tion phase :                                                         coffee shop , airport, hotel). All these data may be used ,
   [0057 ] A sliding time window may be used in one                  according to one embodiment, to model the contact.
     embodiment. The size of the sliding time window may             10064 ) A MUA , according to one embodiment, may be
     be greater than the duration of the learning phase . A          identified by parsing the email , and especially the X -Mailer
     sliding time window may be used because it allows for           and User -Agent headers that typically contains an identifier
     old features of the contact model to be forgotten . For         specific to the MUA . However, ESPL may be configured to
     example , the user may have switched from an iPhone             translate the raw content of the header to a simplified name.
     to an Android phone . For the contact model to remain           Table 1 below contains examples of such translation . This
     representative of the user, the iPhone-related features         translation is necessary because the raw content contains the
     should be forgotten and the Android - related features          version number of the software , and this version number is
     should be taken into account. Without a sliding time            subject to change quite often because of the frequent updates
     window , both the iPhone -related and Android -related          of the software during its lifecycle . One embodiment of
     features would be present, which would decrease the             ESPL uses a stable , simplified version of the identification to
     degree to which the contact model is representative of          more readily model the MUA .
     the current behavior of the contact (by , according to one
     embodiment, increasing dispersion and decreasing the                                          TABLE 1
     stability of the contact model, as described further                  Raw content                        Simplified name
     below ). One embodiment, therefore , uses a sliding time
     window , to render it dynamic and responsive to chang                 X -Mailer: iPhone Mail ( 14C92 )   IPHONE _MAIL
     ing circumstances and to limit the amount of disper                   X -Mailer: iPhone Mail (14A456 )   IPHONE _ MAIL
      sion , which is discussed further below .                            X -Mailer : iPhone Mail (13D15 )   IPHONE _ MAIL
   [0058 ] Dispersion may be calculated , according to one                 X -Mailer: Apple Mail (2 .3112 )   OSX _ MAIL
                                                                           X -Mailer: Apple Mail (2. 1283)    OSX _ MAIL
     embodiment, after the model is updated . If the disper
     sion is too high , the model may be deactivated .
[0059 ] FIG . 3 is a flowchart illustrating aspects of a             [0065 ] Every MUA is configured by the person so that it
computer - implemented method of classifying and handling            fits his or her needs , and these configuration elements can
inbound emails, according to one embodiment. As shown                help to assemble a digital email fingerprint of the person .
therein , the computer-implemented method starts with the            Some of these elements can be found by parsing the email.
receipt of an email at a computing device over a computer            Such elements may include, for example :
network . At B31 , it is determined whether the received email         [0066 ] the display name;
is a priority (i.e ., person -to - person ) email. If the received     [0067 ] the signature in the body of the email ;
email is not a priority email (such as , for example , spam ,          [0068 ] the default font in the text/htmlpart of the body
advertisements , newsletters , social networks notifications,            of the email ; and
electronic commerce notifications ( such as invoices, book             [0069 ] the language .
ing or purchase confirmation , electronic tickets , parcel track     [0070] The display name is the string that will be inserted
ing )), it may be ignored and the method ends. Alternatively ,       in the From header of the composed email, just before the
additional processing , classification and handling of such          email address of the sender. The display name can be
non -priority emails may be carried out, according to other          configured in the MUA . It is usually the first name and last
methods . If the received email is , indeed , determined to be       name of the sender. ESPL can extract the display name by
a priority email, (YES branch of B32 ), it is determined             parsing the From header of the email. Below is an example
whether SPF, DKIM and /or DMARC are available . If any of            in which the display name " John Miller ” has been extracted
these technologies are implemented on the MTA , they may             by parsing the From header of the email:
be deployed at B33 and the method ends. One embodiment,                  [0071 ] From : John Miller john.miller @ company.
therefore, applies to received priority emails in installations             com >
in which SPF, DKIM and / or DMARC are not available .                 [0072 ] The signature is the signature that will be inserted
[ 0060] As shown at B34 , after following the NO branch of           by default in the body of the email when composing a new
B32 , the email address of the sender of the email is extracted      message . The signature can contain a great deal of pertinent
from the From header of the received email, as shown at              and useful data , especially in the context of business email:
B34 . As shown at B35 , if a contactmodel for this sender is         first name, last name, position in the company, address,
available , the YES branch is followed and, if no contact            phone number, and the like. ESPL may be configured to ,
model for this sender exists , then the NO branch of B35 is          according to one embodiment, extract the signature by
followed .                                                           parsing the body of the email . For example :
[0061] Before continuing with a detailed discussion of                  [0073 ] John Miller
blocks B36 to B48 of FIG . 3 , it is useful to have an                  [0074 ] CEO
understanding of a number of other aspects of ESPL .                    [0075 ] Company , Inc .
[0062] Model of a Contact                                               [0076 ] (415 ) 123 -4567
[0063 ] A contact may be thought of as a person who uses             [0077] The default font is the font that will be selected by
an email address to communicate . This person uses one or            default to compose an email . A font is identified by a font
            Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 14 of 19


US 2018/0278627 A1                                                                                                            Sep . 27 , 2018

name and a font size . ESPL may be configured to , according          [0096 ] Mean absolute difference (also known as Gini
to one embodiment, extract the default font by parsing the               mean absolute difference );
text/html part of the body of the email . For example :               [ 0097 ] Median absolute deviation (MAD );
   [0078 ] ARIAL , 10                                                 [0098 ] Average absolute deviation (or simply called
   [0079 ] VERDANA , 11                                                  average deviation ); and
[0080 ] The language is the language that has been con                [0099 ] Distance standard deviation .
figured in the operating system . The language is transmitted      [0100 ] According to one embodiment, a dispersion value
by the MUA in the Content-Language header . The language           may assist in determining when a contact model in the
is stored in the < language > - <REGION > format where < lan       learning phase should be transitioned to the protection phase
guage> is compliant to ISO 639 - 1 and < REGION > is               and may determine or be a factor in a determination of when
compliant to ISO 3166 -1. ESPL may be configured to ,              a contact model may no longer be useful and should be
according to one embodiment, extract the language by               deactivated . According to one embodiment, a value of
parsing Content- Language header. For example :                    dispersion may be calculated for each list. Let us define the
   [0081] Content-Language: en -US                                 following data :
   [0082 Content-Language : en -GB
   10083 ] Content-Language: fr -BE                                ?                                      An element
   [0084 ] Content-Language: fr - FR                               m EN ,, m 22                           m is a natural number greater or equal to 2
[0085 ] When a MTA receives an email , it adds a Received          Lim                                     A list with at least 1 element and at most
                                                                                                          m elements .
header in the received email . This Received header will           M                                      A model that has one or several lists Lim
typically contain the time, the source IP address and desti        dispz ,, ER , 0 s dispz , s1 Dispersion of Lm
nation IP address of the SMTP connection . ESPL may be             dispMER,, 0 s dispM 's 1               Dispersion of M
configured to , according to one embodiment, extract the IP
address that has initiated the sending of the email by parsing
these Received headers. ESPL may be also configured to ,           Dispersion of Lm is :
according to one embodiment, associate a geolocation to the
IP address by using a local geolocation database . Geoloca         [0101]
tion is interesting because it can be less strict than an IP
address and still carry a very relevant information . ESPL
may be configured to , according to one embodiment, con                     dispLm   =   card (Lm ) - 1
sider the city associated to the IP address . For example , a                                m - 1
person may connect from a large list of IP addresses that will
be translated to a much smaller list of cities . This makes the
modeling of roaming profiles easier .
                                                                   . . . where “ card” represents the cardinality (number of
                                                                   elements ) of Lm .
[0086 ] As a person can use several devices and connect
from different places, ESPL may be configured to manage a          Dispersion of M is :
number of lists for every contact. In one embodiment, ESPL         [0102 ]
may be configured to maintain three lists for every contact.
ESPL , however, may be configured to manage a lesser or
greater number of lists. Such lists, for example, may include :
   10087 ) Alist ofMUA called KNOWN MUA LIST and                            alspn =       IEMAPLm
     with at most KNOWN _MUA _MAX _ COUNT ele                                              card ( M )
     ments ;
   10088 ] A list of IP addresses called KNOWN IPAD                [0103] A low value of dispersion means that the contact
     DRESS_ LIST and with at most KNOWN _ IP _ AD                  will be easy to model because the contact does not use many
     DRESS _MAX _ COUNT elements; and                              devices and / or connection points. Conversely, a high value
  [0089 ] A list of cities called KNOWN _ CITY _LIST and           of dispersion means that the contact will be more difficult to
    with at most KNOWN _ CITY _MAX _ COUNT ele                     model because the contact uses many devices and /or con
    ments .                                                        nection points and , if too high , means that the presently
[0090 ] Dispersion                                                 constructed contact model for this contact may no longer be
[0091 ] One embodiment uses dispersion as a measure of             a useful tool in determining the likelihood of an email
the compactness or amount of spread of a distribution of           spoofing
behaviors of a contact relative to electronic messaging .              [0104 ] Learning Phase
Dispersion (which is also called variability , scatter, or         [0105 ] A learning phase is first required to build the model
spread ) may be characterized as the extent to which a             of a contact. According to one embodiment, ESPL may use :
distribution is stretched or squeezed . A measure of statistical      f0106 ] Inbound email traffic to model external contacts ;
dispersion is a nonnegative real number that is zero if all the            and
data are the same and increases as the data become more               [0107 ] Inbound and outbound email traffic to model
diverse .                                                               internal contacts.
[0092 ] In the present implementation , dispersion is unit         [0108] The model of the contact will be considered built
less . Examples of dispersion measures include :                   once the following conditions are both respected :
   10093 ] Standard deviation ;                                      10109 ] A condition on the number of emails analyzed ;
   [0094) Interquartile range (IQR );                                      and
   [0095 ] Range;                                                        [0110 ] A condition on the length of the learning phase
          Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 15 of 19


US 2018/0278627 A1                                                                                               Sep . 27 , 2018

[0111 ] When the model is built, the dispersion of the            updated during the protection phase. After the contact model
model is computed . If the dispersion is too high , the model     is updated , the dispersion thereofmay again be recomputed .
is deactivated . For example, a determination of whether the      If the computed dispersion of the contact model is too high
dispersion of a model is too high may include comparing the       ( e. g ., higher than a predetermined dispersion threshold ), the
obtained numerical value of the dispersion against a prede        contact model may be deactivated . If the computed disper
termined dispersion threshold value . If, however, the dis        sion of the contact model is still lower than the predeter
persion value of the model is below the predetermined             mined dispersion threshold , the contact model may be
threshold , the contact model may be activated , the learning     maintained in the protection phase .
phase ended and the protection phase begun .                      [0131] Classification
[0112 ] Dispersion Example                                        [0132 ] As alluded to above , one embodiment uses a super
[0113] Below is an example of the determination of dis            vised learning algorithm to make the classification decision .
persion , according to one embodiment. In this example , the      Popular supervised learning algorithms include Support
contact is rebecca.johns @ company .com . During the learn        Vector Machine (SVM ) and Random Forest. In one imple
ing phase , it is determined that Rebecca primarily uses          mentation , SVM may be used to make the decision on a
Microsoft outlook on her Apple desktop computer. This             binary classification problem for the following classes:
desktop computer is in her office in San Francisco . Some         [0133 ] Cmalicious: the class of email spoofing and spear
times, however, she uses Mail on her Apple laptop from her        phishing attacks; and
home, also in San Francisco . It also happens that she            [0134] Clegitimate : the class of legitimate emails .
sometimes uses her Apple laptop from her parent's home in          [0135 ] The SVM classifier may be trained with labeled
San Diego . To sum up :                                           data i. e . emails that have been classified manually. The
   [0114 ] Rebecca uses two MUA : OSX _ OUTLOOK and               training process produces a SVM model. This SVM model
        OSX _MAIL ;                                               will then be used by the SVM classifier to classify an
   [0115 ] Rebecca connects from three different IP               unknown email. The SVM classifier returns the probability
      addresses: office , home and parent 's home; and            Pmalicious that this email belongs to Cmalicious class.
   [0116 ] Rebecca connects from two different cities : San        0136 ) We define :
     Francisco and San Diego .                                    [0137 ] thresholdmalicious: probability threshold where
[0117] The max valuesmay be set as follows (these values          0 .5sthreshold malicious sl ; and
may be freely chosen , with the understanding that they will      [0138] Vemail: features vector of the email being analyzed .
affect the computed dispersion of the contact model):
   10118 ] KNOWN MUA MAX COUNT = 4                                [0139] 0 .5 is the lower limit for thresholdmalicious and the
                                                                  threshold default value may be set at 0 .95 . An email may be
   [0119 ] KNOWN _ IP _ ADDRESS _MAX _ COUNT = 32                 considered to be malicious; i. e ., is classified to belong to the
   [0120 ] KNOWN _ CITY _MAX _ COUNT = 8                          class Cmalicious if and only if :
[0121] The dispersion values for the lists are the follow
ing :                                                                   Pmalicious(Vemait) threshold,malicious
  [ 0122] KNOWN_ MUA _ DISP =(2 - 1)/(4 - 1 ) = 0.                [0140] According to one embodiment, the threshold mali
        3333333333                                                cious may be configurable .
   [0123 ] KNOWN _ IP _ ADDRESS _ DISP = (3 - 1 )/(32 – 1)        10141] The features vector is a vector of numeric values .
      = 0 .06451612903                                            As shown in FIG . 2B , this features vector 218 , along with
   [0124 ] KNOWN _ CITY _ DISP = (2 - 1 )/(8 - 1) = 0 .           the SVM model 214 , may be input into the SVM classifier
      1428571429                                                  216 , which then outputs a probability 218 that the received
[0125 ] The dispersion of the contact model, according to         email belongs to the malicious class Cmalicious:
one embodiment, may be computed as the average of the             [0142] As shown , each numeric value of the features
three dispersion values, is:                                      vector may be resolved to a value of one of these types :
    0126 ] MODEL DISP = (KNOWN MUA DISP +                           [0143 ] BIN — A binary value i.e. either 0 or 1. The value
      KNOWN _ IP _ ADDRESS _ DISP + KNOWN _ CITY _                     equals 1 if the condition is respected , 0 otherwise ; and
      DISP )/ 3 = 0 . 18023553507                                    [0144 ] DISP - A dispersion value i. e. a floating number
[0127 ] As can be seen , the dispersion of thismodel is quite         between 0 and 1.
low . It is a steady model, especially because the number of      10145 ] Herein , the main recipient is the internal contact
SMTP connection points is very low . Rebecca 's range of          email address protected by ESPL . The features vector,
behaviors, as a contact, are distributed within a quite narrow    according to one embodiment, may comprise one or more of
distribution of such behaviors.                                   the binary and dispersion values shown in FIGS. 4A , 4B and
10128 ]. The dispersion threshold is set, in this example , at    4C . Accordingly , the features vector may comprise a binary
0 . 9 . That is, MODEL _DISP _ THRESHOLD = 0 .9 . The dis         value KNOWN _ IP _ ADDRESS , that is set to 1 (true ) if the
persion of the contactmodel ( 0 .18023553507 ) is lower than      Internet protocol (IP ) address that has initiated the Simple
MODEL DISP THRESHOLD (0 .9 ). As the dispersion of                Mail transfer Protocol (SMTP ) connection is in KNOWN _
the contactmodel is lower than the dispersion threshold , this    IP _ ADDRESS _ LIST, otherwise it is set to 0 (false ). The
contactmodel can be transitioned from the learning phase to       dispersion value KNOWN IP _ ADDRESS _ DISP is repre
the protection phase                                              sentative of the dispersion of KNOWN _ IP _ ADDRESS _
[ 0129 ] Protection Phase                                         LIST. The binary value KNOWN CITY is set to 1 ( true ) if
[0130 ] Returning to FIG . 2A , during the protection phase ,     the city associated to the IP address that has initiated the
contact models 212 are used , in conjunction with the SVM         SMTP connection is in KNOWN _ CITY _ LIST, otherwise it
model 214 , to categorize received emails as either likely        is set to 0 ( false ). The dispersion value KNOWN _ CITY _
legitimate or likely malicious, as described in detail herein .   DISP represents the dispersion of KNOWN _ CITY _ LIST.
Both the SVM model 214 and the contact model may be               The binary value KNOWN _MUA is set to 1 ( true) if the
        Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 16 of 19


US 2018/0278627 A1                                                                                             Sep . 27 , 2018

MUA used to compose the email is in KNOWN _MUA                     the received email by the MTA and the MTA uses the email
LIST, otherwise it is set to 0 (false ). One embodiment uses       address of the MAIL FROM SMTP command . In the case of
a simplified name for the identification of the MUA .              a spear phishing , the fraudster often sets an email address in
Examples of such simplified MUA names include IPHONE               the MAIL FROM SMTP command that is different from the
MAIL , IPAD MAIL , OSX MAIL and LINUX THUN                         email address in the From header, resulting in the email
DERBIRD . As shown in FIG . 4A , the dispersion value              addresses in the Return - Path being different from the From
KNOWN _ MUA _ DISP is the dispersion of the KNOWN _                headers . The binary SINGLE RECIPIENT value indicates
MUA _ LIST .                                                       that there is one recipient in To header and no recipient in Co
[ 0146 ] The features vector, according to one embodiment,         and Bcc headers . This recipient is the main recipient. In the
may also include a binary value KNOWN _MUA _ DIS                   case of a spear phishing attack , it is common that only one
PLAY _NAME , which is the display name extracted from              person is targeted . If several persons were targeted or
the From header and matches the display name of the                otherwise present in the Cc or Bcc headers , the chances of
identified MUA. See KNOWN _MUA . The binary value                  the scam being discovered would increase greatly . Hence ,
KNOWN _MUA _ SIGNATURE is the signature extracted                  spear phishing attacks often are directed to a single person .
from the body of the email and matches the signature of the        [0149 ] As shown in FIG . 4C , the binary URGENCY _ IN _
identified MUA. See KNOWN _MUA . The binary value                  SUBJECT value indicates that the email Subject header
KNOWN _MUA _ DEFAULT_ FONT represents the font                     contains a keyword that creates a sense of urgency such as ,
extracted from the text/htmlpart of the body of the email and      for example , urgent, important, critical and the like. A large
matches the default font of the identified MUA . See               number of spear phishing attacks attempt to create a false
KNOWN _MUA . The features vector may also include a                sense of urgency so that the victim acts immediately , without
binary value for KNOWN _ MUA _ CONTENT_ LAN                        much aforethought. See the CEO fraud example developed
GUAGE , which is the language extracted from Content               above. A SUSPICIOUS_ TEXT binary value may also be
Language header, which must match the language of the              included in the features vector. This value may be set to 1 if
identified MUA . See KNOWN _MUA . The binary value                 the email body is determined to contain language indicative
NEW _MESSAGE is set or reset depending upon whether                of topics which are deemed to be of a suspicious nature .
the email is a newly composed message ; i. e., the email is        Examples of such may include, for example , wire transfer,
neither a reply to a previous message nor a forward of an          disclosure of sensitive and/ or confidential data ( contracts ,
existing message . In the case of a reply or a forward , the       internal documents , bank account numbers , social security
email can take attributes — such as the font and the lan           numbers, W -2 tax records, list of logins or passwords . . . )
guage of the existing message . See KNOWN _MUA _ DE                and the like.
FAULT _ FONT and KNOWN _MUA _ CONTENT_ LAN                         [0150] The features vector may also include the binary
GUAGE .                                                            value EXTERNAL _ DATA , which may be set to logical 1 if
[0147] As shown in FIG . 4B , the features vector may also         the email body contains at least one external data : an email
include a binary value for TEXT _ HTML _PART, which                address, a telephone number, a URL or an attached dynamic
indicates whether the email body has a text/html part. A           file . Significantly , according to one embodiment, the signa
text/html part in the body is required to extract the font. See    ture in the body may be ignored , as it may contain an email
KNOWN MUA DEFAULT FONT. The features vector                        address , telephone numbers and URLs. A dynamic file is a
may also include a binary WHP _ IP _ ADDRESS value ,               file that may contain dynamic content that can be harmful .
which indicates whether the IP address that has initiated the      Examples of dynamic files are PE files , APK files, Javascript
SMTP connection belongs to a web hosting provider (such            files, PDF files , Microsoft Office files or HTML files. Some
as , for example, GoDaddy , OVH , 1 & 1 and the like ). Web        dynamic files may be compressed . Indeed , harmful files are
hosting providers are often abused by fraudsters to send           frequently hidden in compressed archives (.zip , .rar and the
malicious emails such a spear phishing attacks. A web              like ). Dynamic files may be identified by their media type .
hosting provider IP address may be identified by, for              In this case of a spear phishing attack , this external data can
example , analyzing and matching the reverse DNS of the IP         be the next step of the attack or the payload : a phishing URL
address with a known pattern , and /or by matching the IP          that will capture the victim credentials , a file that contains a
address with of list of IP ranges that belong to the web           malware .
hosting provider. As shown in FIG . 4B , the features vector       [0151 ] Returning now to FIG . 3 , after extracting the email
may also include a binary value DIFFERENT_ REPLY _ TO ,            address from the From header of the received email as
which is a value that indicates that the email address in the      shown at B34 , it is determined at B35 whether the extracted
Reply - To header does not match the email address in the          email address has a corresponding contact model. If no
From header. In the case of a spear phishing , the fraudster       contact model for the extracted email address exists (NO
often set a different email address in Reply - To header. If the   branch of B35 ), a contact model is created for the recipient
victim replies to the email, then his or her reply will not go     of the extracted email and the status of the just -created
to the person whose email has been spoofed , but to the            contact model is set at “ Learning” , according to one embodi
fraudster instead or to an email address designated by the         ment and as shown at B36 . At B37 , it may be determined ,
fraudster.                                                         according to one embodiment, whether sufficient emails
[0148] A binary value DIFFERENT_ RETURN _ PATH                     have been examined and whether sufficient timehas elapsed
may also be included in the features vector. The condition         to build the contact model. For example, it may be deter
that must be satisfied for this binary value is that the email     mined whether a sufficient number of values for some or all
address in the Return - Path header does not match the email       of the elements of the features vector have been determined
address in the From header. The Return -Path header contains       to construct a useful contact model for the extracted email
the email address that will receive a bounce message in the        address . If the contact model has not yet been built (NO
case of a delivery issue . The Return - Path header is added to    branch of B37 ) , the received emailmay be simply moved to
         Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 17 of 19


US 2018/0278627 A1                                                                                             Sep . 27 , 2018

the recipient's email inbox (or to a special inbox configured      method then ends, at least for this received email . Following
for emails that have not been classified ), as no spear phish -    a classification of the received email as likely malicious in
ing detection may be carried out without a fully - constructed     B43, the user may refute the classification , and report
contact model. If, however, a sufficient number of emails          instead that the received email is, in fact , legitimate . If the
and sufficient time have elapsed to fully build the contact        user reports that a received email that has been classified as
model for the extracted email ( YES branch of B37 ), the           likely malicious is , in fact, legitimate , the contactmodelmay
dispersion of the contact modelmay be computed , as shown          be updated and the dispersion thereof re -calculated . The
at B38 and as detailed herein .                                    SVM model 214 may be periodically updated on the cen
[0152] According to one embodiment, if the dispersion of           tralized ESPL server, after collecting FP , FN , TP , whereupon
the contact model computed in B38 is greater or equal to a         the ESPL components may be updated with the new , updated
dispersion threshold block B39 may be performed . If the            SVN model. The email may then be moved to the recipient's
computed dispersion threshold is greater to or equal to the        email inbox , whereupon the method ends, for this email . The
dispersion threshold , B39 may be carried out, and the             method shown in FIG . 3 may be repeated , at least in part,
contact model may be deactivated , meaning that the email           upon receipt of each email , to protect the intended recipient
recipient is not amenable to being accurately modeled in a         from phishing attacks.
manner that will be useful in detecting spear phishing             10155 ] The dispersion threshold , according to one embodi
attacks. Such may be the case where the email recipient            ment, may be a static or a dynamic parameter. Setting a
emails from too many devices , from too many locations,            higher dispersion threshold will result in fewer contact
uses different email clients and platforms, for example , such     models being deactivated and fewer emails being classified
that an accurate contact model cannot be constructed . If,         as likely to be malicious. Conversely, setting a lower dis
however, the dispersion computed in B38 is less than the           persion threshold will result in fewer contact models switch
dispersion threshold , the contactmodelmay be transitioned         ing from the " learning” status to the protection ” status , and
from the “ Learning" phase to the “ Protection ” phase as          the False Positive (FP ) rate may increase .
shown at B40, meaning that the contact model becomes               101561. FIG . 5 is a table that classifies the constituent
operational and may be used to detect spear phishing attacks ,     elements of the features vector according to one embodi
according to one embodiment . Whether B39 or B40 is                ment, according their intended use. The first row of the table
carried out, the received email may be moved to the recipi         of FIG . 5 lists exemplary features vector elements that may
ent's email inbox , as shown at B41 , whereupon , at least for     be used to detect email spoofing, whereas the second row of
this received email, the method ends .                             the table of FIG . 5 lists features vector elements that may
                                                                   find utility in detecting spear phishing . That is , features
[0153 ] Returning to block B35 , if a contact model for the        vector elements that may be used to detect email spoofing
email recipient exists ( Yes branch of B35 ), the status of the
model is determined at B42 . If the status of the contact          may include :
model for the email recipient is still “ Learning” , the method       101571 KNOWN _ IP _ ADDRESS ;
reverts to B37 and proceeds as described above . If, however,         10158 ] KNOWN IP ADDRESS DISP ;
the contact model for the email recipient has transitioned to         10159 ] KNOWN _ CITY;
the “ Protection " phase , block B43 may be carried out, where        10160] KNOWN _ CITY _ DISP ;
the incoming email is classified as likely malicious or likely        [0161 ] KNOWN _ MUA;
non -malicious, in the manner described relative to FIG . 2B ,        [ 0162 ] KNOWN MUA DISP;
for example. If the classification indicates that the received        0163] KNOWN _MUA _ DISPLAY _NAME ;
email is likely legitimate, the received email may bemoved            10164 ] KNOWN _ MUA _ SIGNATURE ;
to the recipient' s inbox as shown at B44 . According to one          [0165 ] KNOWN _MUA _ DEFAULT _ FONT;
embodiment, if the user, after having read the email or even          10166 ] KNOWN _ MUA _ CONTENT_ LANGUAGE;
without reading the email , reports that the received email is        101671 NEW MESSAGE ; and
likely malicious , a false negative (FN ) may be reported to          [0168 ] TEXT _ HTML _ PART
the centralized ESPL service 108 , the SVM model may be            [0169 ] Features vector elements that may be used to detect
updated , as may be the code that builds the features vector       spear phishing may include :
and /or the code that builds the contact model, as generally           0170 ) WHP IP ADDRESS :
shown at 222 in FIG . 2A , and the email deleted as shown at          [0171] DIFFERENT_ REPLY _ TO ;
B49 . The method , at least for this received email, then ends.       0172 ] DIFFERENT_ RETURN _ PATH ;
If the user does not report a false negative for this email, the      10173 ] SINGLE RECIPIENT;
contact model for this recipient may be updated as shown at           10174 ] URGENCY IN SUBJECT;
B46 and the method then ends, for this email.                         [0175 ] SUSPICIOUS _ TEXT; and
[0154 ] If the classification at B43 indicates that the               0176 ] EXTERNAL _ DATA
received email is likely malicious, the email recipientmay         10177 ] The above lists are presented herein for exemplary
then be alerted as shown at B45 . If the email recipient agrees    purposes only, it being understood that neither of these lists
with the classification of the received email as likely mali       are presented as exhaustively listing all possible features
cious, B47 may be carried out, a true positive ( TP ) is           vector elements , nor must all elements be present to enable
reported to the ESPL service 108 , and the malicious received      the detection of email spoofing and /or a spear phishing
email may be deleted , as shown at B47. Herein , deleting a        attack .Moreover, one or more of the elements listed as being
likely malicious email may also be understood as moving            useful in detecting email spoofing may provide additional
the identified malicious email to a safe location, quarantin       insight in a spear phishing attack and one or more elements
ing the received email or taking other action that sequesters      listed as being useful in detecting a spear phishing attack
the received email so that it does no harm and is separated        may similarly provide insight into the detection of email
from other, legitimate received emails. Following B47 , the        spoofing
         Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 18 of 19


US 2018/0278627 A1                                                                                               Sep . 27 , 2018

 [0178 ] FIG . 6 illustrates a block diagram of a computing        may be stored on a disk and read into a volatile semicon
device such as client computing device , email ( electronic        ductor memory before execution by the microprocessor .
message ) server, with which embodiments may be imple              [0180 ] While certain example embodiments have been
mented . The computing device of FIG . 6 may include a bus         described , these embodiments have been presented by way
601 or other communication mechanism for communicating             of example only, and are not intended to limit the scope of
information , and one or more processors 602 coupled with          the embodiments disclosed herein . Thus, nothing in the
bus 601 for processing information . The computing device          foregoing description is intended to imply that any particular
may further comprise a random -access memory (RAM ) or             feature , characteristic , step , module , or block is necessary or
other dynamic storage device 604 ( referred to as main             indispensable . Indeed , the novel methods and systems
memory ), coupled to bus 601 for storing information and           described herein may be embodied in a variety of other
instructions to be executed by processor( s ) 602 . Main           forms; furthermore , various omissions , substitutions and
memory ( tangible and non - transitory, which terms, herein ,      changes in the form of the methods and systems described
                                                                   herein may be made without departing from the spirit of the
exclude signals per se and waveforms) 604 also may be used         embodiments disclosed herein .
for storing temporary variables or other intermediate infor           1 . A computer-implemented method of detecting an email
mation during execution of instructions by processor 602 .         spear phishing attack , comprising :
 The computing device of FIG . 6 may also include a read              generating a contact model of a sender of emails ;
only memory (ROM ) and /or other static storage device 606           determining ,by a hardware processor, a statistical disper
coupled to bus 601 for storing static information and instruc           sion of the generated contact model, the statistical
tions for processor(s ) 602 . A data storage device 607 , such          dispersion of the contact model being indicative of a
as a magnetic disk and/ or solid state data storage device may          spread of a distribution of data in the generated model;
be coupled to bus 601 for storing information and instruc            receiving, over a computer network , an email from the
tions — such as would be required to carry out the function             sender;
ality shown and disclosed relative to FIGS. 1 -5 . The com           if the determined statistical dispersion is lower than a
puting device may also be coupled via the bus 601 to a                  dispersion threshold :
display device 621 for displaying information to a computer             evaluating the received email in the processor against a
user. An alphanumeric input device 622 , including alpha                   plurality of conditions associated with spear phish
numeric and other keys , may be coupled to bus 601 for                     ing attacks to generate a features vector, the features
communicating information and command selections to                        vector comprising a plurality ofbinary values and a
processor(s ) 602 . Another type of user input device is cursor           plurality of dispersion values between 0 and 1 ;
control 623 , such as a mouse , a trackball, or cursor direction        using at least the generated features vector and the
keys for communicating direction information and com                       generated contact model to classify the received
mand selections to processor ( s ) 602 and for controlling                 email as a likely legitimate email or as a likely
cursor movement on display 621. The computing device of                     malicious email spear phishing attack ; and
FIG . 6 may be coupled , via a communication interface ( e. g.,      notifying a recipient of the email when the received email
modem , network interface card or NIC ) to the network 626 .             is classified as a likely malicious email spear phishing
[0179 ] Embodiments of the present invention are related                 attack .
to the use of computing devices to detect phishing attacks in         2 . The computer -implemented method of claim 1,
electronic messages such as emails . According to one              wherein the statistical dispersion of the contact model com
embodiment, the methods, devices and systems described             prises an average of the plurality of dispersion values .
herein may be provided by one or more computing devices               3 . The computer- implemented method of claim 1 ,
in response to processor ( s ) 602 executing sequences of          wherein the generated contactmodel is not used to classify
instructions contained in memory 604 . Such instructions           the received email as likely legitimate or likely malicious if
may be read into memory 604 from another computer                  the determined statistical dispersion is greater than or equal
readable medium , such as data storage device 607 . Execu          to the dispersion threshold .
tion of the sequences of instructions contained in memory             4 . The computer-implemented method of claim 1,
604 causes processor (s ) 602 to perform the steps and have        wherein generating the contact model comprises building
the functionality described herein . In alternative embodi         the contact model using received emails from the sender
ments, hard -wired circuitry may be used in place of or in         during a learning phase over a period of time and thereafter
combination with software instructions to implement the            transitioning the contact model to a protection phase during
described embodiments . Thus , embodiments are not limited         which the built contact model is used to classify the received
to any specific combination of hardware circuitry and soft         email as likely legitimate or likely malicious.
ware . Indeed , it should be understood by those skilled in the       5 . The computer -implemented method of claim 1, further
art that any suitable computer system may implement the            comprising updating the contact model using a sliding time
 functionality described herein . The computing devices may        window by:
 include one or a plurality of microprocessors working to             adding thereto data from recent received emails from the
perform the desired functions. In one embodiment, the                     sender of the email and
 instructions executed by the microprocessor or micropro             deleting data from emails older than a predetermined
cessors are operable to cause the microprocessor (s ) to per              period of time.
form the steps described herein . The instructions may be             6 . The computer- implemented method of claim 1, further
stored in any computer- readable medium . In one embodi            comprising updating the contact model using data from
ment, they may be stored on a non - volatile semiconductor         emails received from the sender at are determined to be true
memory external to the microprocessor, or integrated with          negative ( TN ) email phishing attacks and false positives
the microprocessor. In another embodiment, the instructions        (FP ) email phishing attacks.
         Case 3:19-cv-04238-MMC Document 1-6 Filed 07/23/19 Page 19 of 19


US 2018/0278627 A1                                                                                             Sep . 27 , 2018

   7. The computer- implemented method of claim 1,                     12 . The computing device of claim 10 , wherein the
wherein generating the contact model comprises :                   generated contactmodel is not used to classify the received
   extracting an identification of an email application used to     email as likely legitimate or likely malicious if the deter
    send the received email;                                       mined statistical dispersion is not at least equal to the
   simplifying the extracted identification ; and                  dispersion threshold .
  storing the extracted and simplified identification in the           13 . The computing device of claim 10 , wherein the
      contact model.                                               processing logic for generating the contactmodel comprises
   8 . The computer- implemented method of claim 7 ,               processing logic for building the contact model using
wherein simplifying the extracted identification comprises at      received emails from the sender during a learning phase over
least stripping a software version number from the extracted       a period of time and thereafter transitioning the contact
identification of the email application used to send the           model to a protection phase during which the built contact
received email.                                                    model is used to classify the received email as likely
   9 . The computer- implemented method of claim 1,                legitimate or likely malicious.
wherein the features vector comprises at least one binary              14 . The computing device of claim 10 , further comprising
value indicative that:                                             processing logic for updating the contact model using a
  the internet protocol (IP ) address that sent the received        sliding time window by :
      email belongs to a web hosting provider;                        adding thereto data from recent received emails from the
   the email address in a Reply - To header of the received             sender of the email and
     email does not match the email address in the From              deleting data from emails older than a predetermined
    header of the received email ;                                      period of time.
  the email address in a Return -Path header of the received          15 . The computing device of claim 10 , further comprising
     email does not match the email address in the From            processing logic for updating the contact model using data
     header of the received email ;                                from emails received from the sender at are determined to be
  there is one recipient in To header and no recipient in Cc       true negative ( TN ) email phishing attacks and false positives
     and Bcc headers of the received email;                        (FP ) email phishing attacks .
  the Subject header of the received email contains a                 16 . The computing device of claim 10 , wherein the
     keyword intended to create a sense of urgency ;               processing logic for generating the contact model comprises
  the received email contains language indicative of topics        processing logic for:
    that are deemed to be of a suspicious nature ; and                extracting an identification of an email application used to
   the received email contains at least one of an email                 send the received email;
     address , a telephone number, a URL and an attached              simplifying the extracted identification ; and
     dynamic file .                                                   storing the extracted and simplified identification in the
    10 . A computing device comprising :                                 contact model.
   at least one processor ;                                           17 . The computing device of claim 16 , wherein the
   at least one data storage device coupled to the at least one    processing logic for simplifying the extracted identification
      processor;                                                   comprises at least stripping a software version number from
   a network interface coupled to the at least one processor       the extracted identification of the email application used to
       and to a computer network ;                                 send the received email.
   a plurality of processes spawned by said at least one              18 . The computing device of claim 10 , wherein the
     processor, the processes including processing logic for:      features vector comprises at least one binary value indicative
   generating a contact model of a sender of emails ;              that:
   determining,by a hardware processor, a statistical disper         the internet protocol (IP ) address that sent the received
     sion of the generated contact model, the statistical                email belongs to a web hosting provider;
     dispersion of the contact model being indicative of a            the email address in a Reply - To header of the received
     spread of a distribution of data in the generated model ;           email does not match an email address in the From
   receiving, over a computer network , an email from the                header of the received email ;
      sender ;                                                       the email address in a Return - Path header of the received
   if the determined statistical dispersion lower than a dis            email does not match an email address in the From
      persion threshold :                                               header of the received email;
      evaluating the received email in the processor against a       there is one recipient in To header and no recipient in Cc
        plurality of conditions associated with spear phish             and Bcc headers of the received email;
         ing attacks to generate a features vector, the features      the Subject header of the received email contains a
         vector comprising a plurality of binary values and a           keyword intended to create a sense of urgency ;
        plurality of dispersion values between 0 and 1 ;             the received email contains language indicative of topics
      using at least the generated features vector and the              that are deemed to be of a suspicious nature ; and
        generated contact model to classify the received             the received email contains at least one of an email
        email as a likely legitimate email or as a likely
       malicious email spear phishing attack ; and                      address, a telephone number, a URL and an attached
                                                                        dynamic file .
  notifying a recipient of the email when the received email          19 . The computing device of claim 10 , configured as a
       is classified as a likely malicious email spear phishing    local email gateway coupled to the computer network
     attack .
   11 . The computing device of claim 10 , wherein the                20 . The computing device of claim 10 , configured as a
statistical dispersion of the contact model comprises an           remote server accessible over the computer network .
average of the plurality of dispersion values .                                            *   *   *   *   *
